Name: Commission Regulation (EC) No 1703/1999 of 30 July 1999 concerning the stopping of fishing for cod by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: Europe;  fisheries;  maritime and inland waterway transport
 Date Published: nan

 EN Official Journal of the European Communities31. 7. 1999 L 201/45 COMMISSION REGULATION (EC) No 1703/1999 of 30 July 1999 concerning the stopping of fishing for cod by vessels flying the flag of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), as last amended by Regulation (EC) No 2846/98 (2), and in particular Article 21(3) thereof, (1) Whereas Council Regulation (EC) No 48/1999 of 18 December 1998 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1999 and certain conditions under which they may be fished (3), as amended by Commission Regulation (EC) No 1619/1999 (4), provides for cod quotas for 1999; (2) Whereas, in order to ensure compliance with the provi- sions relating to the quantitative limitations on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; (3) Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions VII b, c, d, e, f, g, h, j, k, VIII, IX and X and CECAF 34.1.1 (EC zone) by vessels flying the flag of Spain or registered in Spain have exhausted the quota allocated for 1999; whereas Spain has prohibited fishing for this stock as from 12 July 1999; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of cod in the waters of ICES divisions VII b, c, d, e, f, g, h, j, k, VIII, IX and X and CECAF 34.1.1 (EC zone) by vessels flying the flag of Spain or registered in Spain are deemed to have exhausted the quota allocated to Spain for 1999. Fishing for cod in the waters of ICES divisions VII b, c, d, e, f, g, h, j, k, VIII, IX and X and CECAF 34.1.1 (EC zone) by vessels flying the flag of Spain or registered in Spain is prohibited, as are the retention on board, the transhipment and the landing of such stock caught by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 12 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 358, 31.12.1998, p. 5. (3) OJ L 13, 18.1.1999, p. 1. (4) OJ L 192, 24.7.1999, p. 14.